Citation Nr: 0509905	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of bilateral hearing loss disability, to include a 
separate compensable evaluation for the right ear, currently 
rated as non-compensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted service connection for bilateral 
hearing loss and assigned a non-compensable evaluation which 
the veteran appealed.


FINDING OF FACT

Audiological testing shows that the veteran's hearing loss 
equals Level II hearing loss in the right ear and Level I 
hearing loss in the left ear; puretone thresholds are not 55 
decibels or more at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) or 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (2004).

2.  The criteria for separate compensable evaluation for 
right ear hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased evaluation for bilateral hearing 
loss.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and the supplemental statement of 
the case (SSOC) informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from April 2004, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC issued in December 2003.  The basic 
elements for an increased rating have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  In Pelegrini II 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used when a mistake of the administrative body 
is one that clearly had no bearing on the procedure used or 
the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

Additionally, in the Pelegrini II decision, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letter dated in April 2004 specifically requested the veteran 
to send to the RO "any evidence in [his] possession that 
pertains to [the] claim."  Thus, the Board finds that each 
of the four content requirements of a VCAA notice has been 
fully satisfied.
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The RO obtained the veteran's post-service 
VA medical treatment records.  A VA audiological examination 
was conducted.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has satisfied its duties to notify and to assist the 
veteran in this case.

Background

In February 2002, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
80
100
LEFT
25
35
45
60

The average of the pure tone thresholds in the right ear was 
69 and it was 41 in the left ear.  Speech recognition on the 
Maryland CNC word list was 92 percent in the right ear and 94 
percent in the left ear.  

In a November 2002, rating decision, service connection was 
granted for bilateral hearing loss.  A non-compensable rating 
was granted effective May 2001.

In September 2003, the veteran filed a Notice of Disagreement 
(NOD) where he argued that each ear should be rated 
individually and that his right ear should be rated as 10 
percent compensable.

In February 2004, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
80
100
LEFT
35
45
55
65

The average of the pure tone thresholds in the right ear was 
70 and it was 50 in the left ear.  Speech recognition on the 
Maryland CNC word list was 92 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild to profound 
mixed hearing loss in the right ear. 
Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone eudiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The Board has considered the probative VA examinations during 
the appeal period.  In February 2002, examination showed an 
average puretone threshold of 69 decibels on the right and 41 
decibels on the left.  Discrimination ability was 92 percent 
correct on the right and 94 percent correct on the left.  
Those results constitute Level II hearing on the right and 
Level I hearing on the left.  See 38 C.F.R. § 4.85 (2001); 38 
C.F.R. § 4.87 (2003).  When combined, the result is a 0 
percent disability evaluation.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  A February 2004 examination showed an average 
puretone threshold of 70 decibels on the right and 50 
decibels on the left.  Discrimination ability was 92 percent 
correct on the right and 96 percent correct on the left.  
Those results constitute Level II hearing on the right and 
Level I hearing on the left.  When combined the result is a 0 
percent disability evaluation.

Therefore, the veteran's bilateral hearing loss does not 
warrant more than the current non-compensable rating.

38 C.F.R. § 4.86 calls for the use of Table VIA at certain 
times, when that Table would result in a higher Roman numeral 
designation.  Here, however, the puretone thresholds reported 
on examination are not: (a) 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As such, Table VIA is not 
for application, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the applicable 
rating criteria.

Although the veteran asserts that his hearing loss of the 
right ear is more severe than the assigned non-compensable 
rating, the Board notes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered for both ears and not for each ear individually. See 
38 C.F.R. § 4.85 and 4.86.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Whether his disability is combined or 
evaluated separately the result is the same, neither 
unilateral hearing loss disability nor bilateral hearing loss 
disability is compensable in degree.  His assertion that his 
right ear hearing loss disability is compensable in degree is 
unsupported.

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

ORDER

A compensable evaluation for hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


